This was an action of ejectment. Each party introduced evidence of title. Defendants proposed to introduced the tax lists of Alleghany County for the year 1874 and all following years to show that Samuel Pasley, under whom defendants claimed title, listed the land in dispute, and that plaintiff did not list said land for taxes during any of said years. This was offered to rebut plaintiff's title, and to show the character of defendants' and Samuel Pasley's possession. Plaintiff objected to this evidence. Objection sustained and defendants excepted. Verdict and judgment for plaintiff and defendants appealed.
In this ruling of his Honor there was error. The evidence was competent and its weight was for the jury. Austin v. King, 97    (450) N.C. 339; 1 Greenleaf Ev., section 493.
NEW TRIAL.
Cited: Ridley v. R. R., 124 N.C. 39; Gates v. Max, 125 N.C. 144; R.R. v. Land Co., 137 N.C. 332. *Page 270